      Case 2:19-cv-05813-ROS Document 10 Filed 10/27/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Calvin Kuahiwinui,                                No. CV-19-05813-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Heeman, et al.,
13                  Defendants.
14
15          On September 29, 2020, Magistrate Judge Camille D. Bibles issued a Report and
16   Recommendation (“R&R”) recommending Plaintiff Calvin Kuahiwinui’s Complaint as to

17   all remaining Defendants be dismissed without prejudice for failure to timely serve
18   pursuant to Fed. R. Civ. P. 4(m). Plaintiff’s objections to the R&R were due on October

19   16, 2020. Plaintiff did not file any objections. The R&R will be adopted in full.

20          Accordingly,
21          IT IS ORDERED the Report and Recommendation (Doc. 9) is ADOPTED IN
22   FULL. This matter is DISMISSED WITHOUT PREJUDICE for failure to serve

23   pursuant to Fed. R. Civ. P. 4(m).

24          Dated this 27th day of October, 2020.

25
26
27                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
28
